Citation Nr: 1704554	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 
20 percent disabling prior to January 22, 2014 and as 40 percent from that date. 

2.  Entitlement to an increased rating for chronic gastritis with duodenal ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1947 to December 1956 and from February 1957 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony at a September 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On September 19, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an increased rating for bilateral hearing loss, evaluated as 20 percent disabling prior to January 22, 2014 and 40 percent disabling from that date. 

2.  The Veteran's symptoms of diarrhea, pyrosis, and regurgitation have not been associated with his chronic gastritis with duodenal ulcer; this disability is not productive of symptomatology of moderate severity, as indicated by recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the denial of the claim for entitlement to an increased rating for bilateral hearing loss evaluated as 20 percent disabling prior to January 22, 2014 and as 40 percent from that date, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for an evaluation in excess of 10 percent for chronic gastritis with duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 4.7, 4.10, 4.21, 38 C.F.R. § 4.114, Code 7305 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

At the beginning of the September 19, 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal of the denial of the claim for entitlement to an increased rating for bilateral hearing loss, evaluated as 20 percent disabling prior to January 22, 2014 and as 40 percent from that date.  See Board Hearing Transcript, at 2.  As this appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over it and it is therefore dismissed.  38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.204(b).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in a May 2012 letter.  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has exercised his right to a hearing.  He has been afforded two VA examinations of his gastrointestinal disability.  These examinations address all rating criteria, as well as contentions raised at the hearing that the Veteran's hiatal hernia was previously misdiagnosed as an ulcer.  The Veteran's VA treatment records have been obtained, as have pertinent private medical records.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the symptoms due to his gastritis and duodenal ulcer have increased in severity since service connection was first established and the initial 10 percent rating assigned.  He reports that his symptoms include burning, regurgitation/reflux, and choking.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for chronic gastritis with duodenal ulcer was initially established in a March 1981 rating decision.  This decision assigned a 10 percent evaluation, which currently remains in effect.  The Veteran's current claim for an increased rating was received in April 2012.  The Board notes that as the 10 percent evaluation has been in effect for 20 or more years it cannot be reduced, except if there is a showing of fraud.  38 U.S.C.A. § 3.951(b).

The rating criteria for duodenal ulcers provides that a severe duodenal ulcer is manifested by symptomatology including pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, and is evaluated as 60 percent disabling.  A moderately severe duodenal ulcer is manifested by symptomatology that is less than severe, but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, and is evaluated as 40 percent disabling.  A moderate duodenal ulcer has recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations, and merits a 20 percent evaluation.  A mild duodenal ulcer with recurring symptoms once or twice a year merits a continuation of the 10 percent evaluation currently in effect.  38 C.F.R. § 4.114, Code 7305.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The Veteran underwent an esophagogastroduodenoscopy (EGD) and biopsy in November 2012 in conjunction with a VA fee basis examination.  The diagnoses were rule out celiac disease; hiatal hernia; duodenal diverticulum; and duodenitis.    

The Veteran was afforded a VA fee basis examination in November 2012.  He was noted to have been diagnosed with a duodenal ulcer in 1949.  Currently, the Veteran reported having heartburn not controlled on medication.  He also had diarrhea several times a month after cholecystectomy not related to the ulcer.  The Veteran's treatment plan included taking continuous medication.  His medication controlled his symptoms, and the last upper gastrointestinal hemorrhage had been in 1968.  The Veteran did not have abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, melena, or other incapacitating episodes.  He was noted to be scheduled for an upper endoscopy examination.  A complete blood count was conducted, and there were no significant findings or results.  When asked, the examiner stated that he concurred with the November 2012 upper gastrointestinal test results, and the diagnosis of hiatal hernia.  The examiner states that the duodenitis hiatal hernia was a new diagnosis, and that duodenitis was a progression of the duodenal ulcer diagnosis.  

In an undated addendum to the November 2012 VA fee basis, examination, the original examiner was asked to clarify whether or not the Veteran's hiatal hernia was a progression of the gastritis.  In reply, the November 2012 examiner explained that a hiatal hernia is a sliding of the stomach through the diaphragm and has nothing to do with the diagnosis of gastritis.  He added that it was not a progression of the gastritis diagnosis, and that there was no need for an examination of the hernia.    

The Veteran underwent an additional VA examination of the stomach and duodenal conditions in September 2014.  He was noted to have been diagnosed with duodenal ulcer and gastritis in 1979.  Currently, the Veteran reports that excessive, urgent and uncontrollable diarrhea began approximately two years ago.  However, the examiner stated that the diarrhea was not related to his chronic gastritis/peptic ulcer disease.  On review, the Veteran's treatment plan included taking continuous medication for his disability.  However, he did not have recurring episodes of either severe or not severe symptoms, abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The Veteran did not have incapacitating episodes.  An endoscopy was noted to have revealed a normal esophagus, erythematous mucosa in the gastric body and antrum, erythematous duodenoplasty, and dilated lacteals in the duodenum.  A complete blood count had been performed, but there were no significant diagnostic test findings and/or results.  The Veteran's stomach and duodenum conditions did not impact his ability to work.  In conclusion, the examiner opined that the Veteran's two year history of diarrhea was unrelated to his peptic ulcer disease and gastritis.  There was no change in the diagnoses of gastritis or duodenal ulcer, and at this time both of these conditions were asymptomatic.  10/16/2014 Virtual VA, C&P Exam #4 (occupational medicine), p. 5.  

In addition to the examination of the stomach, the Veteran was also afforded a VA examination of the esophagus in September 2014.  The examiner found that the Veteran was not currently and had never been diagnosed with an esophageal condition.  The examiner noted that the Veteran claimed that a hiatal hernia had been diagnosed incidentally while having an EGD in approximately 2004.  He was not on any medications for the hiatal hernia, but he elevated the head of his bed in order to keep gastric juices in his stomach and prevent reflux.  His current symptoms were none, while he was on medications for peptic ulcer disease.  On review, the Veteran did not currently have dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux.  There was no anemia, weight loss, or nausea, and no vomiting, hematemesis, or melena.  An upper endoscopy showed a normal esophagus with erythematous mucosa in the gastric body and antrum.  The examiner concluded that for the Veteran's claimed condition of hiatal hernia, there was no diagnosis because there was no pathology to render a diagnosis.  10/16/2014 Virtual VA, C&P Exam (occupational medicine), p. 1.  

At the September 2016 hearing, the Veteran submitted private medical records.  These included the report of a March 2015 upper GI endoscopy.  The findings included a hiatus hernia, gastritis, and a normal examined duodenum.  A pathology report was negative for organisms, with a diagnosis of mild reactive gastropathy.  9/19/2016 VBMS, VA 21-4138 Statement in Support of Claim, pp. 5-6, 9.  

The report of a private September 2016 EGD was also submitted at the September 2016 hearing, which was obtained due to the Veteran's longstanding history of dyspeptic and reflux symptoms, as well as upper abdominal discomfort and some difficulty in swallowing.  The impression was gastritis, rule out infection; and hiatal hernia with distal esophagitis.  9/19/2016 VBMS, VA 21-4138 Statement in Support of Claim, p. 4.  

At the September 2016 hearing, the Veteran testified that his symptoms included a burning sensation in his stomach and throat, which at times would cause his throat to close.  He said that he has been on medication for these symptoms for many years and slept with the head of his bed elevated, but that this did not stop the reflux all of the time.  The Veteran described his reflux episodes as severe and frightening, but said he might go six months without having one.  He indicated that his initial disability may have been misdiagnosed, and said that although a hiatal hernia was not found until many years after discharge, he was suspected of having it during active service.  9/19/2016 VBMS, Hearing Testimony, p. 1.  

After careful consideration, the Board finds that entitlement to a rating in excess of 10 percent for chronic gastritis with duodenal ulcer is not supported by the evidence.  The two primary symptoms reported by the Veteran during the appeal period, diarrhea and gastroesophageal reflux, have not been attributed to his gastritis and ulcer.  

The Board recognizes the Veteran's contention that his chronic gastritis and duodenal ulcer were misdiagnosed at the time of service connection, and that his hiatal hernia may have begun during service.  However, the evidence indicates that gastritis with duodenal ulcer and hiatal hernia are two separate disabilities.  Indeed, the March 2015 private medical report and the September 2016 private medical report both include separate diagnoses of gastritis and of a hiatal hernia.  Although the initial report of the November 2012 fee basis examiner suggested that the hiatal hernia was a progression of the duodenal ulcer diagnosis, his addendum clarified that a hiatal hernia is a sliding of the stomach through the diaphragm, that it has nothing to do with the diagnosis of gastritis, and that it was not a progression of the gastritis diagnosis.  Therefore, the Board finds that the competent evidence does not show that the hiatal hernia is a symptom of or otherwise related to the chronic gastritis with duodenal ulcer, and as service connection has not been established for hiatal hernia.  As such, the Veteran's hiatal hernia and the symptomatology it produces have been distinguished and may not be considered in the evaluation of his chronic gastritis and duodenal ulcer.  The Board notes that the symptoms associated with hiatal hernia include recurrent epigastric distress with dysphagia, pyrosis, and regurgitation.  See 38 C.F.R. § 4.114, Code 7346 (2016).  

With these factors in mind, the Board observes that in order for the Veteran to receive at least a 20 percent rating for his chronic gastritis with duodenal ulcer, it must be of moderate severity, as indicated by recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  The evidence does not demonstrate such symptoms for any portion of the period of appeal.  In this regard, the November 2012 fee basis examination was negative for abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, melena, or incapacitating episodes.  The September 2014 VA examination also found that the Veteran did not have recurring episodes of either severe or not severe symptoms, abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena, and he did not have incapacitating episodes.  The symptoms as reported by the Veteran were heartburn at the November 2012 examination and diarrhea at both examinations.  Both examiners stated that the diarrhea was not related to the gastritis and duodenal ulcer, with the November 2012 examiner stating it was the result of a cholecystectomy.  Neither examiner related the heartburn (pyrosis) to the gastritis.  The September 2014 VA examiner described both the gastritis and duodenal ulcer as asymptomatic.  In fact, even if the Board were to assume for the sake of argument that the Veteran's heartburn and regurgitation were the result of his gastritis and duodenal ulcer and not the hiatal hernia, he testified that he might go as long as six months between episodes.  Indeed, the September 2014 examiner stated that he was unable to render a diagnosis of this disability because it asymptomatic.  In sum, the evidence of record does not show that the criteria of either severe symptoms two or three time a year averaging 10 days in duration or continuous moderate manifestations have been met.  As the Veteran's symptomatology does not more nearly resemble that required for the 20 percent evaluation, entitlement to an increased rating is not warranted.  

The Board has considered whether or not the Veteran's disability might better be evaluated under the rating code for gastritis, but finds that it would not be appropriate.  That rating code states that atrophic gastritis, that is gastritis as a complication of another disease, is to be rated as the underlying condition.  In this case, the Veteran's chronic gastritis is the result of his duodenal ulcer, and it follows that it is more appropriate to evaluate his disability under the rating criteria for duodenal ulcer, as has been done.  Moreover, as there is no evidence that the Veteran's chronic gastritis is productive of multiple small eroded or ulcerated areas with symptoms, the evidence would not have supported an increased rating under the criteria for gastritis.  See 38 C.F.R. § 4.114, Code 7307 (2016).  Additionally, as noted above, the rating is protected under 38 C.F.R. § 3.951(b) because it has been in effect for 20+ years.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).   

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for gastritis with duodenal ulcer.  The two symptoms complained of by the Veteran during this period were diarrhea and his heartburn/reflux symptoms.  However, neither of these symptoms has been related to the gastritis with duodenal ulcer.  In fact, his disability has been characterized as asymptomatic.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal from the denial of the claim for entitlement to an increased rating for bilateral hearing loss, evaluated as 20 percent disabling prior to January 22, 2014 and as 40 percent from that date is dismissed.

Entitlement to an increased rating for chronic gastritis with duodenal ulcer, currently evaluated as 10 percent disabling, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


